Citation Nr: 0107911	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  00-05 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Eligibility for reinstatement of death benefits as the 
surviving spouse of a veteran.



REPRESENTATION

Appellant represented by:	Keith D. Snyder, Esq.



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to April 
1946 and from October 1961 to January 1963.  The appellant is 
his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a March 1999 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which determined that the appellant's request for 
reinstatement of death benefits as the surviving spouse of 
the veteran could not be approved because she was still 
married to another individual.  



FINDINGS OF FACT

1.  The appellant and the veteran were married in May 1957.

2.  The veteran died in February 1983.

3.  The RO awarded the appellant entitlement to death 
benefits in March 1983 on the basis that the veteran's death 
was caused by service-connected disabilities.

4.  The appellant married A. G. in December 1986; they were 
divorced in October 1988.

5.  The appellant married R. C. in October 1988.

6.  In December 1994, the Chancery Court of Tippah County, 
Mississippi entered an order granting an annulment of the 
marriage between R. C. and the appellant.

7.  The record is silent for any competent evidence to 
suggest or indicate that the annulment of the appellant's 
marriage to R. C. was secured through fraud or collusion.  



CONCLUSION OF LAW

The criteria for eligibility for reinstatement of death 
benefits as the surviving spouse of a veteran have been met.  
38 U.S.C.A. § 1311(e) (Supp. 2000); 38 C.F.R. § 3.55 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law and regulations provide that VA shall pay Dependency 
and Indemnity Compensation (DIC) benefits to the surviving 
spouse, children, and parents of a veteran who died as a 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1301, 1310 (West 1991); 38 C.F.R. § 3.5 (2000).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in the cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held herself out openly to the 
public to be the spouse of such other person.  38 U.S.C.A. 
§ 101(3), (31) (West 1991); 38 C.F.R. § 3.50(c) (2000).

Prior to November 1990, the provisions of 38 U.S.C.A. 
§ 103(d) and 38 C.F.R. § 3.55(a)(4) allowed for reinstatement 
of VA death benefits to surviving spouses whose benefits had 
been terminated because of remarriage, upon termination of 
the disqualifying marriage by death, divorce, annulment, or 
if the remarriage was declared void.  These provisions were 
amended by the Omnibus Budget Reconciliation Act of 1991, 
Pub. L. No. 101-508, § 8004, 104 Stat. 1388-348 (Nov. 5, 
1990), to create a permanent bar to reinstatement of VA death 
benefits for those surviving spouses whose disqualifying 
marriage had been terminated by divorce and whose 
reinstatement of benefits was not filed before November 1, 
1990.  This statutory bar was later amended to allow 
reinstatement of VA death benefits for those surviving 
spouses whose disqualifying remarriages were terminated by a 
divorce proceeding which had been initiated prior to November 
1, 1990.  See Veterans Benefit Act of 1992, Pub. L. No. 102-
568, § 103, 106 Stat. 4320, 4322 (October 29, 1992).

In June 1998, subsection (a) of Section 8207 of the 
Transportation Equity Act for the 21st Century reinstated the 
pre-1990 rules for the reinstatement of eligibility for DIC 
benefits under 38 U.S.C.A. § 1311, setting out that a 
surviving spouse who remarries after the death of a veteran 
can be reinstated as surviving spouse, for the purposes of 
being eligible for reinstatement of DIC benefits, when that 
subsequent marriage terminates.  The statute, however, 
precludes payment under the new 38 U.S.C.A. § 1311(e) for any 
month prior to October 1998.  See Pub. L. 105-178, § 8207(b), 
112 Stat. 495 (June 9, 1998).

The amended provisions found at 38 U.S.C.A. § 1311(e) 
specifically provide that:

(1) The remarriage of the surviving spouse of a veteran 
shall not bar the furnishing of dependency and 
indemnity compensation to such person as the 
surviving spouse of the veteran if the remarriage is 
terminated by death, divorce, or annulment unless the 
Secretary determines that the divorce or annulment 
was secured through fraud or collusion.

(2) If the surviving spouse of a veteran ceases living 
with another person and holding himself or herself 
out openly to the public as that person's spouse, the 
bar to granting that person dependency and indemnity 
compensation as the surviving spouse of the veteran 
shall not apply.

(3) The first month of eligibility for payment of 
dependency and indemnity compensation to a surviving 
spouse by reason of this subsection shall be the 
later of the month after-

(A) the month of the termination of such 
remarriage, in the case of a surviving 
spouse described in paragraph (1); or

(B) the month of the cessation described in 
paragraph (2), in the case of a surviving 
spouse described in that paragraph.

See Pub. L. No. 105-178, § 8207(a) (1998), codified at 
38 U.S.C.A. § 1311(e).

A review of the record reflects that the veteran and the 
appellant were married in May 1957.  The veteran died in 
February 1983.  In March 1983, the appellant was awarded DIC 
benefits as the surviving spouse of the veteran on the bases 
that the veteran's death was caused by service-connected 
disabilities.  

The record further reflects that the appellant remarried to 
A. G. in December 1986.  The appellant and A. G. were 
divorced on October 21, 1988.  A filed copy of the divorce 
Order is of record.  The record further reflects that the 
appellant remarried again on October 28, 1988 to R. C. in 
Texas.  

In June 1994, the appellant filed a petition in the Chancery 
Court of Tippah County, Mississippi, to change her name.  In 
June 1994, a Decree Changing Name was entered by the Chancery 
Court granting the appellant's petition and reinstating her 
last name to that of the veteran.  

In December 1994, the appellant filed a Complaint for 
Annulment in the Chancery Court of Tippah County, 
Mississippi.  The appellant alleged that she and R. C. were 
married in October 1988 and no children were born of the 
marriage.  She further alleged that at the time of the 
marriage ceremony, R. C. suffered from incurable impotency 
and the marriage had never been consummated.  The Complaint 
states that at the time of filing, R. C.'s condition of 
incurable impotency continued to exist.  The appellant sought 
to have the marriage annulled on the grounds of incurable 
impotency.  In a notarized statement, the appellant certified 
that the facts and figures contained within the Complaint for 
Annulment were true and correct.  

In December 1994, R. C. filed a Waiver and Entry of 
Appearance wherein he stated that had had been furnished a 
copy of the Complaint for Annulment and was thoroughly 
familiar with the same.  The document states that by filing 
of the Waiver and Entry of Appearance, R. C. entered his 
appearance in the cause as if he had been served in the 
manner required by law and agreed that the action may be 
heard and disposed of either in term time or in vacation 
without further notice.  

In a December 1994 Order Granting Annulment of Marriage 
(hereinafter "Order"), filed and recorded in the Chancery 
Court of Tippah County, Mississippi, the Chancery Court found 
on complaint of the appellant, waiver and entry of appearance 
of R. C., and upon proof in open court, that all parties were 
properly and legally before the Chancery Court and that the 
Chancery Court had jurisdiction over the matter pursuant to 
Mississippi law.  The Order states that it further appeared 
that the parties were duly married in October 1988 and no 
children were born of the marriage, and it also appeared that 
at the time of the marriage ceremony R. C. suffered from 
incurable impotency, the marriage was never consummated, and 
the condition of incurable impotency existed at the time of 
filing of the appellant's complaint.  The Chancery Court 
found that pursuant to Mississippi law, the appellant was 
entitled to have the marriage annulled.  The Chancery Court 
ordered that the marriage between the appellant and R. C. be 
annulled on the grounds of incurable impotency and that the 
Chancery Clerk make a report of the annulment to the 
Mississippi State Board of Health.  

In a March 1995 affidavit, a Mississippi attorney certified 
that at his initial meeting with the appellant, she stated 
that she had made an error in judgment in marrying 
R. C. and that she was very afraid of him.  The attorney 
stated that he recommended to the appellant that she have the 
marriage annulled.  

In a July 1996, the VA Regional Counsel determined that the 
annulment order could not be recognized as valid because 
there was no statement or indication by the court that it 
found the conclusory allegations of the complaint were 
supported by testimony or evidence or were corroborated as 
required by Mississippi law and Mississippi Uniform Chancery 
Court Rules.  Regional Counsel concluded that the appellant 
had failed to meet her burden of proving that she was 
entitled to an annulment on the basis of R. C.'s incurable 
impotency at the time of the marriage, the nonconsummation of 
the marriage, and the incurable impotence at the time of the 
filing of the complaint.  

In a March 1999 letter, the RO informed the appellant that 
her request for reinstatement of DIC benefits as the 
surviving spouse of the veteran could not be approved because 
she was still married to R. C.  

In an April 1999 letter written to the appellant, an attorney 
in Mississippi stated that he had reviewed the order granting 
the annulment and noted that the order states that proof was 
given in open court, meaning sworn testimony.  He stated that 
the annulment order was fully recognized under the laws of 
the State of Mississippi and should be given full faith and 
credit by VA.  

Analysis

Based upon a comprehensive review of the record in this 
action, it appears that the Regional Counsel opined that the 
1994 annulment order was not valid because it did not 
specifically state or indicate that the allegations of the 
appellant were supported by testimony or evidence or were 
corroborated, as required by Regional Counsel's 
interpretation of Mississippi law and Chancery Court rule.  
However, the Board notes, as did the Mississippi attorney in 
the April 1999 letter, that the Chancery Court's Order 
Granting Annulment of Marriage states that the appellant's 
complaint was heard on proof in open court.  The Board 
interprets that statement as indicating that some testimony 
or proof of the allegations in the petition was heard by the 
Chancery Court, although the details of such are not noted 
within the Order.  

Pursuant to 38 U.S.C.A. § 1311(e), the remarriage of a 
surviving spouse of a veteran is not a bar to the 
reinstatement of DIC benefits if the remarriage was 
terminated by death, divorce, or annulment unless the 
Secretary determines that the divorce or annulment was 
secured through fraud or collusion.  The record in this 
action is completely silent for any evidence to suggest that 
the annulment of the marriage between the appellant and R. C. 
was secured through fraud or collusion.  The record clearly 
reflects that R. C. acknowledged the appellant's petition and 
waived his appearance before the Chancery Court.  
Additionally, the Regional Counsel opinion makes no finding 
of fraud or collusion.  The basis of the Regional Counsel's 
opinion is the lack of specificity in the Order.  However, 
that is not a bases upon which reinstatement of benefits can 
be denied pursuant to 38 U.S.C.A. § 1311(e).  The Regional 
Counsel's opinion that the appellant failed to meet her 
burden of proof is based purely on speculation, as they were 
not present when the Petition was heard by the Chancery 
Court.  The Chancery Court found that the burden had been met 
by the appellant and granted the Petition for Annulment.  In 
the absence of competent evidence of fraud or collusion, the 
Board cannot conclude that the annulment is void.  

Accordingly, the appellant is entitled to reinstatement of 
DIC benefits as the surviving spouse of the veteran.



ORDER

Eligibility for reinstatement of death benefits as the 
surviving spouse of a veteran is granted. 


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

